Case 2:19-cv-04233-R-MRW Document 1-1 Filed 05/15/19 Page 1 of 4 Page ID #:11




                           Exhibit A
Case 2:19-cv-04233-R-MRW Document 1-1 Filed 05/15/19 Page 2 of 4 Page ID #:12

                                                                            Service of Process
                                                                            Transmittal
                                                                            05/06/2019
                                                                            CT Log Number 535427567
   TO:     Melissa Gravlin
           FCA US LLC
           1000 Chrysler Dr Ofc of
           Auburn Hills, MI 48326-2766

   RE:     Process Served in California

   FOR:    FCA US LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  Aaron Iskenderian, et al., Pltfs. vs. FCA US LLC, et al., Dfts.
   DOCUMENT(S) SERVED:               *
   COURT/AGENCY:                     *, *
                                     Case # 19STCV15506
   NATURE OF ACTION:                 Product Liability Litigation - Lemon Law - *
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:         By Process Server on 05/06/2019 at 16:28
   JURISDICTION SERVED :             California
   APPEARANCE OR ANSWER DUE:         Within 30 days after service
   ATTORNEY(S) / SENDER(S):          *
                                     *
                                     *, * *
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/11/2019, Expected Purge Date:
                                     05/16/2019

                                     Image SOP

                                     Email Notification, Lance Arnott SOPVerification@wolterskluwer.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          818 West Seventh Street
                                     Los Angeles, CA 90017
   TELEPHONE:                        213-337-4615




                                                                            Page 1 of 1 / AP
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.
                                                                                                      Exhibit A, Page 8
                Case 2:19-cv-04233-R-MRW Document 1-1 Filed 05/15/19 Page 3 of 4 Page ID #:13
Electronically FILED by Superior Court of California, County of Los Angeles on                           Carter. Executive Officer/Clerk of Court, by R. Perez.Deputy Clerk

                                                                                                                                                                       SUM-100
                                                    SUMMONS                                                                             FOP COURT use ONL Y
                                                                                                                                     (SOLO PARA USODE LA CORTE)
                                                (CITACION JUDICIAL)
             NOTICE TO DEFENDANT;
             (AVISO AL DEMANDADO):
              FCA US LLC; and DOES I through lO, inclusive,

             YOU ARE BEING SUED BY PLAINTIFF:
             (LO ESTA DEMANDANDO el DEMANDANTE):

             AARON ISKENDERIAN and PAT HURT, as individuals;
             Additional Parties Attachment form is attached.

                                                                 decide against you without your being heard unless you respond within 30 days. Read the information

                 You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
              served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
              Mse. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
              Online Self-Help Center (w^.courtinfo.ca.gov/selfhelp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
              the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and propertv
              may be taken without further warning from the court.                                                                                                      ^
                  There are other legal requirements. You may want to call on ollomoy right away. If you do not knov/on attorney, you may want to call an attorney
              referral sen/ice. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
              these nonprofit groups at the California Legal Sen/ices Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
              {www.courtinfo.ca.gov/selfhetp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
              costs on any settlement or arbitration award of S10.000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
             {AVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidiren su contra sin escucharsu versidn. Lea la informacidn a
             continuacidn.
                 Tiene 30 dIas DE CALENDARIO despuds de que le entreguen esta citacldn ypapeles legales para presenter una respuesta porescrito en esta
             corte y hacer que se entregue una copia al demandante. Una carta o una Uamada telefdnica no to protegen. Su respuesta por escrito tiene que ester
             en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
             Puede encontrar estos formulanos de la corte y mds informacidn en el Centro de Ayuda de las Cortes de Califomia (Vvww.sucorte.ca.gov^, en la
             biblioteca de leyes de su condado o en la code que le quede mds cerca. Si no puede pager la cuota de presentacidn, pida al secretarfo de la code
             que le dd un formulario de exencidn de pago de cuofas. Si no presenia su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
             podrd quitarsu sueldo, dinero y bienes sin mds advedencia.
                Hay otros requisitos legales. Es racomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
             remiston a ebogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servictos legales gratuitos de un        >
             programa de servictos legales sin ffnes de lucro. Puede encontrar estos gnjpos sin fines de lucre en el sitio web de Califomia Legal Services,
             (Vvww.lawhelpcalifornia.orgj. en el Cenfro de Ayuda de las Cortes de Califomia. (Vvww.sucorte.ca.govj o ponidndose en contacto con la code o el
             coleglo de abogados locales. AVISO: Porley, la code tiene derecho a rectamarlas cuotasytos cosfos exentos porimponerun gravamen sobre
             cualquierrecuperacton de $10,000 6 mds de valor recibida mediante un acuerdo o una concesldn de arbitraje en un caso de derecho civil. Tiene que
             pagar el gravamen de la code antes de que la code pueda deseebere/caso.
            The name and address of the court is;                                                                     CASE NUMBER:
                                                                                                                      (Niimen) dot Caso>;
            (El nombre y direccidn de la code es): Stanley Mosk Courthouse
                                                                                                                  1 9STCV1 5506
             111 North Hill Street
             Los Angeles, CA 90012
            The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
            (El nombre, la direexidn y el nOmero de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
             Michael Resnick & Neil Gieleghem; 153 1/2 North Arnaz Drive, Beverly Hills, CA 90211; (833) 428-9222
                                                      Sherri R. Carter Executive Officer/ Clerk of Court
            DATE: 05/03/2019                                                    Clerk, by                                                                            , Deputy
            (Fecha)                                                             (Secretario)_______________ Ricardo                                Perez              (Adjunto)
           (For proof of service of this summons, use Proof of Service of Summons          POS-010).)
           (Para prueba da entrega de esta citation use el formulario Proof of Service of Summons. (POS‘010)).
                                             NOTICE TO THE PERSON SERVED: You are served
                                             1- L;-_i as an individual defendant.
                                                   2- [     ) as the person sued under the fictitious name of (specify):


                                                   3. CZIl on behalf of (specify): FCA US LLC

                                                       under: L;_J CCP 416.10 (corporation)                 I----1 CCP 416.60 (minor)
                                                              I   I CCP 416.20 (defunct corporation)        I I CCP 416.70 (conservatee)
                                                              I   I CCP 416.40 (association or partnership) |     | CCP 416.90 (authorized person)
                                                      ___     iy I other fspecz/y;: Corporation Code 17701.16 (Limited Liability Company)
                                                   4. L ■’_! by personal delivery on (date):
                                                                                                                                                                         Page 1 of1
            Fomi Adopte<j for Marvtatory Use                                        SUMMONS                                                   Code of Civil Proeaduro§$ 413.20, 46S
              Judiesal Council of California                                                                                                                    wwiv.eoiatin/o.ce gov
             SUM.100 [Rev. Juty 1,2009!


                                                                                                                                            Exhibit A, Page 9
     Case 2:19-cv-04233-R-MRW Document 1-1 Filed 05/15/19 Page 4 of 4 Page ID #:14



                                                                                                                              SUM-200(A
        SHORT TITLE:                                                                                CASE MUMSER;

     _ AARON ISKENDERiAN, et al. v. FCA US LLC


                                                           INSTRUCTIONS FOR USE                                                    -
       t if                     V'                        summons if space does not permit the listing of all parties on the summons
       ^       3”^chment is used, insert the following statement in the plaintiff or defendant box on the
         Attachment form is attached.”                                                                    summons: "Additional Parties

       List additional parties (Check only one box. Use a separate page for each type of party.;:

         Wl Plaintiff               I   I Defendant   I   I Cross-Complainant      Cross-Defendant
      ADRIANNA ARANA, an individual; ALAINA BIGGER, an individual; AMINA WESTBERG
                                                                                  , an
      individua ; AMMON RIORDAN and ANDREW RIORDAN, as individuals; AMY HOLBERG
                                                                                   an
                         BARBOSA, an individual; ANDREW HOLDBROOKS and JESSICA
      HOLDBROOKS as individuals; ANDREW WHYNAUGHT, an individual; ANTHONY ELIAS JR.
                                                                                                                                    an


      EEs-aSEiHtS
      an individual; BIHAN CARRILLO, an individual; BRIAN CORBETT and MOREL ANN CORBETT as '
      CANDirp’ifi^r A if                         CORWIN, as individuals; BRIAN PERRY, an individual;’
      LOPFpffd                                             and MARTA LUGO, as individuals; CARLOS ROJO
      LOPEZ and NORMA RUELAS, as individuals; CHAD BRUMMELL and CAROL BRUMMEL as
      mdividuals; CHAD ELAM an indivi^dual; CHARLES HUDDLESTON [1], an individual; CHARLES
                                           CHARLES MCCARTNEY, an individual; CHARLES WEDEL and
     CHR^WH^phrr PM pfr                            EVANS, an individual; CHRIS CAMPION, an individual;
     SnSf ™               H a 1 ff             CHRISTI MARIE POLHERT, as individuals; CHRISTOPHER
     Mm fin A PA potV                                         “ individual; CHRISTOPHER LEO FARRIS and
     O A Unin V A^nnP7                   ^ CHRISTOPHER STANLEY and CHERYL STANLEY, as individuals;
     rnp w                       individual; CONRAD GONZALEZ and SHARA GONZALEZ, as individuals;
     COREY ringer, an individual; CORNAN JOHN JOHNSON, an individual; DALE GILLETTE an
     individual; DANIEL FOSTER, an individual; DANIEL ROCKETT, an individual; DANIEL ROd’eBACK
    an individual DANIEL SMITH, an individual; DARRELL JOHNSON and LISA JOHNSON, as
        RAwnn                              terry BALLARD, as individuals; DAVID C. ANDERSON and
    pf          F        1n                                      "" ‘"dividual; DAVID J. COLELLO JR. and
    KUSANNE COLELLO, as individuals; DAVID MILLER, an individual; DAVID STURROCK an
    mdividual;          SZYMUSIak an individual; DAVID W. THOMAS, an individual; DELIA TORRES.
    piaTi™ f                long and CINDY LONG, as individuals; DENNIS WHITE and REBEKAH
    f                       a' "’d‘''‘duals; DON DIGBY, an individual; DON NELSON, an individual;
    DOUGLAS CRYER and JERl CRYER, as individuals; DOUGLAS KEELING and LISA KEELING as
    individuals; DOUGLAS SEYMOUR, an individual                                                   ’




                                                                                                                   Page   1    of        1
 Form Aflopisfl for Mondaiory Use                                                                                                   P«flO 1 cf 1
   Judidal Counci of CaOiomia                     ADDITIONAL PARTIES ATTACHMENT
SUM-200(A)(Rev. January j, 2007)
                                                        Attachment to Summons



                                                                                                              Exhibit A, Page 10
